 

Exhibit 10.4

ASPYRA, INC.

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT is made as of March 26, 2008, by and among
ASPYRA, INC., a California corporation (the “Company” or “Issuer”), with
headquarters located at 26115-A Mureau Road, Calabasas, California 91302, and
the purchasers (collectively, the “Purchasers” and each a “Purchaser”) who are
parties to that certain Securities Purchase Agreement dated as of March 26, 2008
(the “Purchase Agreement”), with regard to the following:

 

RECITALS

 

                WHEREAS, the Company and the Purchasers are parties to the
Purchase Agreement;

 

                WHEREAS, as a condition of the obligations of, and an inducement
to, the parties to consummate the purchase by the Purchasers of the Notes and
Warrants (each as defined in the Purchase Agreement), contemplated by the
Purchase Agreement, this Agreement will be executed and delivered;

 

                NOW, THEREFORE, in consideration of their respective promises
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Purchasers hereby
agree as follows:

 

                Any capitalized terms not defined herein will have the meaning
set forth in the Purchase Agreement.

 


ARTICLE I


 

COMPLIANCE WITH THE SECURITIES ACT; REGISTRATION OF SHARES;

 


SECTION 1.1            REGISTRATION PROCEDURES AND EXPENSES.  THE COMPANY WILL:


 


1.1.1       SUBJECT TO RECEIPT OF NECESSARY INFORMATION FROM EACH PURCHASER,
INCLUDING ALL INFORMATION SET FORTH IN SCHEDULE 1 ATTACHED HERETO, USE
COMMERCIALLY REASONABLE EFFORTS TO PREPARE AND FILE WITH THE U.S. SECURITIES AND
EXCHANGE COMMISSION (THE “SEC”), WITHIN SIXTY (60) DAYS AFTER THE CLOSING (THE
“FILING DATE DEADLINE”), A REGISTRATION STATEMENT (THE “REGISTRATION STATEMENT”)
ON FORM S-1 (OR SUCH APPROPRIATE FORM AS IS AVAILABLE TO THE COMPANY) TO ENABLE
THE RESALE OF ALL OF THE  SHARES OF  COMMON STOCK ISSUABLE UPON CONVERSION OF
THE NOTES AND EXERCISE OF  THE WARRANTS BY THE PURCHASERS AND THE PLACEMENT
AGENT UNDER THE PURCHASE AGREEMENT (COLLECTIVELY, THE “REGISTRABLE SHARES”) ON A
DELAYED OR CONTINUOUS BASIS UNDER RULE 415 OF THE SECURITIES ACT UNTIL THE
EARLIER OF: (1) THE DATE ON WHICH ALL SUCH SHARES HAVE BEEN RESOLD OR OTHERWISE
TRANSFERRED PURSUANT TO THE REGISTRATION STATEMENT; (2) THE DATE ON WHICH ALL
SUCH SHARES ARE TRANSFERRED IN COMPLIANCE WITH RULE 144 UNDER THE SECURITIES ACT
OR MAY BE SOLD OR TRANSFERRED PURSUANT TO RULE 144 UNDER THE SECURITIES ACT (OR
ANY OTHER SIMILAR PROVISIONS THEN IN FORCE) WITHOUT ANY VOLUME OR MANNER OF SALE
RESTRICTIONS THEREUNDER (THE “RULE 144 ELIGIBILITY DATE”); OR (3) THE DATE ON
WHICH ALL SUCH SHARES CEASE TO BE OUTSTANDING


 

 

1

--------------------------------------------------------------------------------


 

 


(WHETHER AS A RESULT OF REDEMPTION, REPURCHASE AND CANCELLATION OR OTHERWISE);
PROVIDED, HOWEVER, THAT, WITH RESPECT TO THE REGISTRATION STATEMENT TO BE FILED
PURSUANT TO THIS SECTION 1.1.1 (THE “INITIAL REGISTRATION STATEMENT”) AND ANY
OTHER REGISTRATION STATEMENT, THE COMPANY WILL NOT BE LIABLE TO THE PURCHASERS
OR PLACEMENT AGENT FOR ANY LIQUIDATED DAMAGES FOR ANY EFFECTIVENESS FAILURE
PURSUANT TO SECTION 1.5 IF (A) SUCH EFFECTIVENESS FAILURE IS THE RESULT OF ANY
DELAY IN EFFECTIVENESS OF THE REGISTRATION STATEMENT RELATING TO THE SEC’S NOT
PERMITTING THE REGISTRATION UNDER RULE 415 OF THE SECURITIES ACT OF ANY NUMBER
OF SHARES OF COMMON STOCK IN EXCESS OF THIRTY PERCENT (30%) OF THE COMPANY’S
PUBLIC FLOAT AND (B) THE COMPANY IS USING ITS BEST EFFORTS TO PROMPTLY FILE AN
AMENDMENT TO THE REGISTRATION STATEMENT WHICH WOULD ENABLE THE REGISTRATION OF
UP TO THIRTY PERCENT (30%) OF THE COMPANY’S PUBLIC FLOAT.  PRIOR TO THE FILING
OF THE REGISTRATION STATEMENT, THE COMPANY WILL FURNISH TO EACH PURCHASER A COPY
OF THE “SELLING SHAREHOLDER” SECTION OF THE REGISTRATION STATEMENT AND TO ONE
COUNSEL FOR THE PURCHASERS (AS DESIGNATED BY THE COLLATERAL AGENT) A COPY OF THE
REGISTRATION STATEMENT, WHICH DOCUMENTS WILL BE SUBJECT TO THEIR REVIEW.  IF THE
COMPANY HAS NOT RECEIVED ANY COMMENTS THERETO WITHIN THREE (3) DAYS OF DELIVERY,
THEN SUCH DOCUMENTS WILL BE DEEMED APPROVED BY THE RELEVANT PARTIES;


 


1.1.2       USE COMMERCIALLY REASONABLE EFFORTS, SUBJECT TO RECEIPT OF NECESSARY
INFORMATION FROM EACH PURCHASER, INCLUDING THE INFORMATION SET FORTH IN SCHEDULE
1 ATTACHED HERETO, TO CAUSE THE REGISTRATION STATEMENT TO BE DECLARED EFFECTIVE
UNDER THE SECURITIES ACT AS PROMPTLY AS POSSIBLE AFTER THE FILING THEREOF BUT
WITHIN 90 DAYS AFTER THE DATE ON WHICH THE COMPANY FILES THE REGISTRATION
STATEMENT WITH THE SEC (120 DAYS IF THE REGISTRATION STATEMENT IS REVIEWED BY
THE SEC) (THE “EFFECTIVE DATE DEADLINE”); PROVIDED, HOWEVER, THAT IF THE COMPANY
IS NOTIFIED BY THE SEC THAT THE REGISTRATION STATEMENT WILL NOT BE REVIEWED OR
IS NO LONGER SUBJECT TO FURTHER REVIEW AND COMMENTS, THE EFFECTIVE DATE DEADLINE
WILL BE THE FIFTH TRADING DAY ON THE AMERICAN STOCK EXCHANGE FOLLOWING THE DATE
ON WHICH THE COMPANY IS SO NOTIFIED SUBJECT TO ANY REASONABLE DELAY WHICH ISSUER
AND ISSUER’S COUNSEL IN THEIR SOLE DISCRETION DEEM NECESSARY IN CONNECTION WITH
THE DISCLOSURE OF MATERIAL NONPUBLIC INFORMATION;


 


1.1.3       USE COMMERCIALLY REASONABLE EFFORTS TO PREPARE AND FILE WITH THE SEC
SUCH AMENDMENTS AND SUPPLEMENTS TO THE REGISTRATION STATEMENT AND THE
PROSPECTUS, IN THE FORM FIRST FILED WITH THE COMMISSION PURSUANT TO
RULE 424(B) OF THE REGULATIONS, OR FILED AS PART OF THE REGISTRATION STATEMENT
AT THE TIME OF EFFECTIVENESS IF NO RULE 424(B) FILING IS REQUIRED (THE
“PROSPECTUS”) USED IN CONNECTION THEREWITH AND TAKE ALL SUCH OTHER ACTIONS AS
MAY BE NECESSARY TO KEEP THE REGISTRATION STATEMENT CURRENT AND EFFECTIVE FOR A
PERIOD (THE “REGISTRATION PERIOD”) NOT EXCEEDING, WITH RESPECT TO THE
PURCHASERS’ COMMON STOCK, THE EARLIER OF (I) THE SECOND ANNIVERSARY OF THE
CLOSING DATE (BUT WITH RESPECT TO COMMON STOCK THAT IS ISSUABLE UPON EXERCISE OF
THE WARRANTS, THE FOREGOING DATE WILL BE THE SECOND ANNIVERSARY OF THE DATE THE
RELATED WARRANT WAS EXERCISED), (II) THE RULE 144 ELIGIBILITY DATE, AND
(III) SUCH TIME AS ALL COMMON STOCK HELD BY THE PURCHASERS HAVE BEEN SOLD
(A) PURSUANT TO A REGISTRATION STATEMENT, (B) TO OR THROUGH A BROKER OR DEALER
OR UNDERWRITER IN A PUBLIC DISTRIBUTION OR A PUBLIC SECURITIES TRANSACTION, OR
(C) IN A TRANSACTION EXEMPT FROM THE REGISTRATION AND PROSPECTUS DELIVERY
REQUIREMENTS OF THE SECURITIES ACT UNDER SECTION 4(1) THEREOF SO THAT ALL
TRANSFER RESTRICTIONS AND RESTRICTIVE LEGENDS WITH RESPECT THERETO, IF ANY, ARE
REMOVED UPON THE CONSUMMATION OF SUCH SALE;

 


1.1.4       PROMPTLY FURNISH TO EACH PURCHASER WITH RESPECT TO THE COMMON STOCK
REGISTERED UNDER THE REGISTRATION STATEMENT SUCH REASONABLE NUMBER OF COPIES OF
THE PROSPECTUS, INCLUDING ANY SUPPLEMENTS TO OR AMENDMENTS OF THE PROSPECTUS, IN
ORDER TO FACILITATE THE PUBLIC SALE OR OTHER DISPOSITION OF ALL OR ANY OF THE
COMMON STOCK BY THE PURCHASERS;

 

 

2

--------------------------------------------------------------------------------


 

 


1.1.5       PROMPTLY TAKE SUCH ACTION AS MAY BE NECESSARY TO QUALIFY, OR OBTAIN,
AN EXEMPTION FOR THE COMMON STOCK UNDER SUCH OF THE STATE SECURITIES LAWS OF
UNITED STATES JURISDICTIONS AS WILL BE NECESSARY TO QUALIFY, OR OBTAIN AN
EXEMPTION FOR, THE SALE OF THE COMMON STOCK IN STATES SPECIFIED IN WRITING BY
THE PURCHASERS; BUT THE COMPANY WILL NOT BE REQUIRED TO QUALIFY TO DO BUSINESS
OR CONSENT TO SERVICE OF PROCESS IN ANY JURISDICTION IN WHICH IT IS NOT NOW SO
QUALIFIED OR HAS NOT SO CONSENTED;

 


1.1.6       BEAR ALL EXPENSES ACTUALLY INCURRED IN CONNECTION WITH THE
REGISTRATION OF THE COMMON STOCK PURSUANT TO THE REGISTRATION STATEMENT,
REGARDLESS OF WHETHER A REGISTRATION STATEMENT BECOMES EFFECTIVE, INCLUDING
WITHOUT LIMITATION: (I) ALL REGISTRATION AND FILING FEES AND EXPENSES (INCLUDING
FILINGS MADE WITH THE NASD); (II) FEES AND EXPENSES OF COMPLIANCE WITH FEDERAL
SECURITIES AND STATE “BLUE SKY” OR SECURITIES LAWS; (III) EXPENSES OF PRINTING
(INCLUDING PRINTING CERTIFICATES FOR THE COMMON STOCK AND PROSPECTUSES); AND
(IV) ALL FEES AND DISBURSEMENTS OF COUNSEL OF THE COMPANY AND INDEPENDENT
CERTIFIED PUBLIC ACCOUNTANTS OF THE COMPANY; BUT EACH PURCHASER WILL BE
RESPONSIBLE FOR PAYING THE FEES AND DISBURSEMENTS FOR SUCH PURCHASER’S
RESPECTIVE COUNSEL (WITH THE EXCEPTION OF THOSE REASONABLE AND NECESSARY FEES
AND EXPENSES ACTUALLY INCURRED BY ONE COUNSEL FOR THE PURCHASER’S IN CONNECTION
WITH THE REVIEW OF THE REGISTRATION STATEMENT UP TO A TOTAL OF $2,500), THE
UNDERWRITING COMMISSIONS OR BROKERAGE FEES, AND TAXES OF ANY KIND (INCLUDING,
WITHOUT LIMITATION, TRANSFER TAXES) APPLICABLE TO ANY DISPOSITION, SALE OR
TRANSFER OF SUCH PURCHASER’S COMMON STOCK, AND THE COMPANY WILL, IN ANY EVENT,
BEAR ITS INTERNAL EXPENSES (INCLUDING, WITHOUT LIMITATION, ALL SALARIES AND
EXPENSES OF ITS OFFICERS AND EMPLOYEES PERFORMING LEGAL OR ACCOUNTING DUTIES);
AND

 


1.1.7       ADVISE THE PURCHASERS, WITHIN TWO (2) BUSINESS DAYS BY E-MAIL, FAX
OR OTHER TYPE OF COMMUNICATION, AND, IF REQUESTED BY SUCH PERSON, CONFIRM SUCH
ADVICE IN WRITING: (I) AFTER IT WILL RECEIVE NOTICE OR OBTAIN KNOWLEDGE OF THE
ISSUANCE OF ANY STOP ORDER BY THE SEC DELAYING OR SUSPENDING THE EFFECTIVENESS
OF THE REGISTRATION STATEMENT OR OF THE INITIATION OR THREAT OF ANY PROCEEDING
FOR THAT PURPOSE, OR ANY OTHER ORDER ISSUED BY ANY STATE SECURITIES COMMISSION
OR OTHER REGULATORY AUTHORITY SUSPENDING THE QUALIFICATION OR EXEMPTION FROM
QUALIFICATION OF SUCH COMMON STOCK UNDER STATE SECURITIES OR “BLUE SKY” LAWS;
AND IT WILL PROMPTLY USE ITS COMMERCIALLY REASONABLE EFFORTS TO PREVENT THE
ISSUANCE OF ANY STOP ORDER OR OTHER ORDER OR TO OBTAIN ITS WITHDRAWAL AT THE
EARLIEST POSSIBLE MOMENT IF SUCH STOP ORDER OR OTHER ORDER SHOULD BE ISSUED; AND
(II) WHEN THE PROSPECTUS OR ANY SUPPLEMENTS TO OR AMENDMENTS OF THE PROSPECTUS
HAVE BEEN FILED, AND, WITH RESPECT TO THE REGISTRATION STATEMENT OR ANY
POST-EFFECTIVE AMENDMENT THERETO, WHEN THE SAME HAS BECOME EFFECTIVE.

 


1.1.8       IN THE EVENT OF AN UNDERWRITTEN OFFERING OF REGISTRABLE (AN
“UNDERWRITTEN OFFERING”), THE COMPANY AND EACH PARTICIPATING PURCHASER (EACH A
“PARTICIPATING HOLDER”),  WILL NEGOTIATE IN GOOD FAITH AND ENTER INTO REASONABLE
AND CUSTOMARY AGREEMENTS (INCLUDING UNDERWRITING AGREEMENTS IN REASONABLE AND
CUSTOMARY FORM, WHICH MAY INCLUDE, IN THE CASE OF AN UNDERWRITTEN OFFERING ON A
FIRM COMMITMENT BASIS, CUSTOMARY “LOCK-UP” OBLIGATIONS) AND TAKE SUCH OTHER
ACTIONS (INCLUDING USING ITS BEST EFFORTS TO MAKE SUCH ROAD SHOW PRESENTATIONS
(BUT IN NO EVENT WILL THE COMPANY BE REQUIRED TO INCUR TRAVEL AND LODGING
EXPENSES IN EXCESS OF $20,000 IN CONNECTION WITH ALL ROAD SHOWS ATTENDED BY
COMPANY MANAGEMENT IN ANY TWELVE MONTH


 

 

3

--------------------------------------------------------------------------------


 

 


PERIOD) AND OTHERWISE ENGAGE IN SUCH REASONABLE MARKETING SUPPORT IN CONNECTION
WITH ANY SUCH UNDERWRITTEN OFFERING, INCLUDING THE OBLIGATION TO MAKE ITS
EXECUTIVE OFFICERS AVAILABLE FOR SUCH PURPOSE IF SO REQUESTED BY THE MANAGING
UNDERWRITER FOR SUCH OFFERING) AS ARE REASONABLY REQUESTED BY THE MANAGING
UNDERWRITER IN ORDER TO EXPEDITE OR FACILITATE THE SALE OF SUCH REGISTRABLE
SHARES. THE REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY IN ANY
UNDERWRITING AGREEMENT WHICH ARE MADE TO OR FOR THE BENEFIT OF ANY UNDERWRITERS,
TO THE EXTENT APPLICABLE, WILL ALSO BE MADE TO AND FOR THE BENEFIT OF THE
PARTICIPATING HOLDERS. NO PARTICIPATING HOLDER WILL BE REQUIRED TO MAKE ANY
REPRESENTATIONS OR WARRANTIES IN THE UNDERWRITING AGREEMENT EXCEPT, IF
APPLICABLE, WITH RESPECT TO SUCH PARTICIPATING HOLDER’S ORGANIZATION, GOOD
STANDING, AUTHORITY, TITLE TO REGISTRABLE SHARES, LACK OF CONFLICT OF SUCH SALE
WITH SUCH PARTICIPATING HOLDER’S MATERIAL AGREEMENTS AND ORGANIZATIONAL
DOCUMENTS, AND, WITH RESPECT TO WRITTEN INFORMATION RELATING TO SUCH
PARTICIPATING HOLDER, THAT SUCH PARTICIPATING HOLDER HAS FURNISHED IN WRITING
EXPRESSLY FOR INCLUSION IN SUCH REGISTRATION STATEMENT.


 

1.1.8.1    The Company will make available for inspection by each Participating
Holder, any underwriter participating in any disposition pursuant to a
Registration Statement, and any attorney, accountant or other agent retained by
such Participating Holder or any such underwriter (collectively, the
“Inspectors”), all financial and other records, pertinent corporate documents
and properties of the Company and any of its subsidiaries (collectively, the
“Records”) as will be reasonably necessary to enable them to exercise their due
diligence responsibility, and cause the officers, directors and employees of the
Company to supply all information reasonably requested by any such Inspector in
connection with such registration.

 

1.1.8.2    The Company will, in connection with any registration of an
Underwritten Offering of Registrable Shares hereunder, use best efforts to
furnish to each Participating Holder and to the managing underwriter, if any, a
signed counterpart, addressed to such Participating Holder and the managing
underwriter, if any, of (a) an opinion or opinions of counsel to the Company and
(b) a comfort letter or comfort letters from the Company’s independent public
accountants pursuant to Statement on Auditing Standards No. 72 (or any successor
thereto), each in customary form and covering such matters of the type
customarily covered by opinions or comfort letters, as the case may be, as each
such Participating Holder and the managing underwriter, if any, reasonably
requests.


 


1.1.9  IN THE EVENT THE SEC DOES NOT PERMIT THE ISSUER TO REGISTER ALL OF THE
SHARES ON THE INITIAL REGISTRATION STATEMENT, THE COMPANY SHALL USE ITS BEST
EFFORTS TO FILE SUBSEQUENT REGISTRATION STATEMENTS (EACH, A “SUBSEQUENT
REGISTRATION STATEMENT”) TO REGISTER THE REGISTRABLE SHARES THAT WERE NOT
REGISTERED IN THE INITIAL REGISTRATION STATEMENT AS PROMPTLY AS POSSIBLE AND IN
A MANNER PERMITTED BY THE SEC.  FOR PURPOSES OF THIS SECTION 1.5, “FILING DATE
DEADLINE” MEANS WITH RESPECT TO EACH SUBSEQUENT REGISTRATION STATEMENT FILED
PURSUANT HERETO, THE LATER OF (I) SIXTY (60) DAYS AFTER THE DATE WHEN 75% OF THE
REGISTRABLE SHARES THAT WERE INCLUDED IN THE INITIAL REGISTRATION STATEMENT (OR
ANY SUBSEQUENT REGISTRATION STATEMENT) HAVE BEEN SOLD AND (II) SIX (6) MONTHS
FOLLOWING THE EFFECTIVE DATE OF THE INITIAL REGISTRATION STATEMENT OR ANY
SUBSEQUENT REGISTRATION STATEMENT, AS APPLICABLE, OR SUCH EARLIER DATE AS
PERMITTED BY THE SEC.  FOR PURPOSES OF THIS SECTION 1.5, “EFFECTIVE DATE
DEADLINE” MEANS WITH RESPECT TO EACH SUBSEQUENT REGISTRATION STATEMENT FILED
PURSUANT TO THIS AGREEMENT, THE EARLIER OF (A) THE NINETIETH (90TH) DAY
FOLLOWING THE FILING DATE OF SUCH REGISTRATION STATEMENT (OR IN THE EVENT SUCH
REGISTRATION STATEMENT IS REVIEWED BY THE SEC, THE ONE HUNDRED TWENTIETH (120TH)
DAY

 

 

4

--------------------------------------------------------------------------------


 

 

following such filing date) or (B) the date which is the fifth trading day on
the American Stock Exchange following the date on which the Company is so
notified subject to any reasonable delay which Issuer and Issuer’s counsel in
their sole discretion deem necessary in connection with the disclosure of
material nonpublic information.

 


1.10    IF, FOR ANY REASON, THE SEC REQUIRES THAT THE NUMBER OF REGISTRABLE
SHARES TO BE REGISTERED FOR RESALE PURSUANT TO ANY REGISTRATION STATEMENT BE
REDUCED, THE ISSUER SHALL GIVE WRITTEN NOTICE TO ALL PERSONS THEN HOLDING
REGISTRABLE SHARES AND SUCH REDUCTION SHALL BE ACCOMPLISHED AS FOLLOWS:


 


FIRST, 100% OF THE NUMBER OF SHARES OF COMMON STOCK ISSUABLE UPON THE CONVERSION
OF CONVERTIBLE NOTES INCLUDED IN SUCH REGISTRATION STATEMENT SHALL BE REDUCED
(SUCH REDUCTION ALLOCATED PRO RATA AMONG THE HOLDERS THEREOF) UNTIL THE
REDUCTION REQUIRED BY THE SEC IS EFFECTED.


 


SECOND, IF THE EXCLUSION OF THE NUMBER OF SHARES OF COMMON STOCK PURSUANT TO THE
PARAGRAPH IMMEDIATELY ABOVE IS INSUFFICIENT TO MEET THE REDUCTION REQUIRED BY
THE SEC, THEN UP TO 100% OF THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF
THE WARRANTS SHALL BE EXCLUDED UNTIL THE REDUCTION REQUIRED BY THE SEC IS
EFFECTED.


 


NOTWITHSTANDING THE FOREGOING, IF WITHIN TEN (10) DAYS AFTER THE NOTICE REFERRED
TO IN THE FIRST CLAUSE OF THIS SECTION 1.10 IS GIVEN ANY PURCHASER GIVES WRITTEN
NOTICE TO THE ISSUER THAT SUCH PERSON DESIRES THAT THE REDUCTION AS TO ITS
ALLOCATED SHARES BE EFFECTED AGAINST SHARES OF COMMON STOCK ISSUABLE UPON
EXERCISE OF WARRANTS RATHER THAN UPON CONVERSION OF CONVERTIBLE NOTES, THE
ISSUER SHALL EFFECT SUCH REDUCTION AS TO SUCH PERSON IN ACCORDANCE WITH THE
PERSON’S INSTRUCTIONS.

 


SECTION 1.2            TRANSFER OF SHARES; SUSPENSION.


 


1.2.1       NO PURCHASER WILL EFFECT ANY DISPOSITION OF THE SECURITIES OR ITS
RIGHT TO PURCHASE THE COMMON STOCK THAT WOULD CONSTITUTE A SALE WITHIN THE
MEANING OF THE SECURITIES ACT, EXCEPT AS CONTEMPLATED IN THE REGISTRATION
STATEMENT OR IN ACCORDANCE WITH THE SECURITIES ACT, AND EACH PURCHASER WILL
PROMPTLY NOTIFY THE COMPANY OF ANY CHANGES IN THE INFORMATION SET FORTH IN THE
REGISTRATION STATEMENT REGARDING SUCH PURCHASER OR ITS PLAN OF DISTRIBUTION.

 


1.2.2       EXCEPT IN THE EVENT THAT CLAUSE 1.2.3 BELOW APPLIES, THE COMPANY
WILL, AT ALL TIMES DURING THE REGISTRATION PERIOD, PROMPTLY (I) PREPARE AND FILE
FROM TIME TO TIME WITH THE SEC A POST-EFFECTIVE AMENDMENT TO THE REGISTRATION
STATEMENT OR A SUPPLEMENT TO THE RELATED PROSPECTUS OR A SUPPLEMENT OR AMENDMENT
TO ANY DOCUMENT INCORPORATED THEREIN BY REFERENCE OR FILE ANY OTHER REQUIRED
DOCUMENT SO THAT SUCH REGISTRATION STATEMENT WILL NOT CONTAIN AN UNTRUE
STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT NECESSARY TO MAKE
THE STATEMENTS THEREIN NOT MISLEADING, AND SO THAT, AS THEREAFTER DELIVERED TO
PURCHASERS OF THE COMMON STOCK BEING SOLD THEREUNDER, SUCH PROSPECTUS WILL NOT
CONTAIN AN UNTRUE STATEMENT OF A MATERIAL FACT OR

 

 

5

--------------------------------------------------------------------------------


 

 

omit to state a material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading; (ii) provide the Purchasers with copies of any documents
filed pursuant to clause 1.2.2(i); and (iii) inform the Purchasers that the
Company has complied with its obligations in Section 1.2.2(i) (or that, if the
Company has filed a post-effective amendment to the Registration Statement which
has not yet been declared effective, the Company will notify the Purchasers to
that effect, will use its commercially reasonable  efforts to secure the
effectiveness of such post-effective amendment as promptly as possible and will
promptly notify the Purchasers pursuant to Section 1.2.2(iii) hereof when the
amendment has become effective).

 


1.2.3       SUBJECT TO CLAUSE 1.2.4 BELOW, IN THE EVENT OF (I) ANY REQUEST BY
THE SEC OR ANY OTHER FEDERAL OR STATE GOVERNMENTAL AUTHORITY DURING THE PERIOD
OF EFFECTIVENESS OF THE REGISTRATION STATEMENT FOR AMENDMENTS OR SUPPLEMENTS TO
A REGISTRATION STATEMENT OR RELATED PROSPECTUS OR FOR ADDITIONAL INFORMATION,
(II) THE ISSUANCE BY THE SEC OR ANY OTHER FEDERAL OR STATE GOVERNMENTAL
AUTHORITY OF ANY STOP ORDER SUSPENDING THE EFFECTIVENESS OF A REGISTRATION
STATEMENT OR THE INITIATION OF ANY PROCEEDINGS FOR THAT PURPOSE, (III) THE
RECEIPT BY THE COMPANY OF ANY NOTIFICATION WITH RESPECT TO THE SUSPENSION OF THE
QUALIFICATION OR EXEMPTION FROM QUALIFICATION OF ANY OF THE COMMON STOCK FOR
SALE IN ANY JURISDICTION OR THE INITIATION OR THREATENING OF ANY PROCEEDING FOR
SUCH PURPOSE, OR (IV) ANY EVENT OR CIRCUMSTANCE WHICH NECESSITATES THE MAKING OF
ANY CHANGES IN THE REGISTRATION STATEMENT OR PROSPECTUS, OR ANY DOCUMENT
INCORPORATED OR DEEMED TO BE INCORPORATED THEREIN BY REFERENCE, SO THAT, IN THE
CASE OF THE REGISTRATION STATEMENT, IT WILL NOT CONTAIN ANY UNTRUE STATEMENT OF
A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN
OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING, AND THAT IN THE CASE
OF THE PROSPECTUS, IT WILL NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT
OR OMIT TO STATE A MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS THEREIN, IN
THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING, THEN
THE COMPANY WILL DELIVER A NOTICE IN WRITING TO THE PURCHASERS (THE “SUSPENSION
NOTICE”) TO THE EFFECT OF THE FOREGOING AND, UPON RECEIPT OF SUCH SUSPENSION
NOTICE, THE PURCHASERS WILL REFRAIN FROM SELLING ANY COMMON STOCK PURSUANT TO
THE REGISTRATION STATEMENT (A “SUSPENSION”) UNTIL THE PURCHASERS’ RECEIPT OF
COPIES OF A SUPPLEMENTED OR AMENDED PROSPECTUS PREPARED AND FILED BY THE
COMPANY, OR UNTIL IT IS ADVISED IN WRITING BY THE COMPANY THAT THE CURRENT
PROSPECTUS MAY BE USED.  IN THE EVENT OF ANY SUSPENSION, THE COMPANY WILL USE
ITS COMMERCIALLY REASONABLE EFFORTS, CONSISTENT WITH THE BEST INTERESTS OF THE
COMPANY AND ITS SHAREHOLDERS, TO CAUSE THE USE OF THE PROSPECTUS SO SUSPENDED TO
BE RESUMED AS SOON AS REASONABLY PRACTICABLE AFTER THE DELIVERY OF A SUSPENSION
NOTICE TO THE PURCHASERS.

 


1.2.4       NOTWITHSTANDING CLAUSE 1.2.3, THE COMPANY MAY ON TWO OCCASIONS ONLY
SUSPEND SALES PURSUANT TO THE REGISTRATION STATEMENT FOR A PERIOD OF UP TO
THIRTY (30) DAYS IF THE COMPANY FURNISHES TO THE HOLDERS OF THE COMMON STOCK A
CERTIFICATE SIGNED BY THE COMPANY’S CHIEF EXECUTIVE OFFICER STATING THAT IN THE
GOOD FAITH JUDGMENT OF THE COMPANY’S BOARD OF DIRECTORS, (I) THE OFFERING WOULD
INTERFERE IN ANY MATERIAL RESPECT WITH ANY ACQUISITION, CORPORATE REORGANIZATION
OR OTHER MATERIAL TRANSACTION UNDER CONSIDERATION BY THE COMPANY OR (II) THERE
IS SOME OTHER MATERIAL DEVELOPMENT RELATING TO THE CONDITION (FINANCIAL OR
OTHER) OF THE COMPANY THAT HAS NOT BEEN DISCLOSED TO THE GENERAL PUBLIC AND AS
TO WHICH IT IS IN THE COMPANY’S BEST INTERESTS NOT TO DISCLOSE SUCH DEVELOPMENT;
BUT THE COMPANY MAY NOT SO SUSPEND SALES MORE THAN TWICE IN ANY CALENDAR YEAR
WITHOUT THE WRITTEN CONSENT OF THE COLLATERAL AGENT.

 

 

6

--------------------------------------------------------------------------------


 

 


1.2.5       IN THE EVENT OF A SALE OF COMMON STOCK BY ANY PURCHASER UNDER THE
REGISTRATION STATEMENT, SUCH PURCHASER MUST ALSO DELIVER TO THE COMPANY’S
TRANSFER AGENT, WITH A COPY TO THE COMPANY, A CERTIFICATE OF SUBSEQUENT SALE
SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS EXHIBIT A, SO THAT THE COMMON STOCK
MAY BE PROPERLY TRANSFERRED.

 


SECTION 1.3            INDEMNIFICATION.  FOR THE PURPOSE OF THIS SECTION 1.3,
THE TERM “REGISTRATION STATEMENT” WILL INCLUDE ANY PRELIMINARY OR FINAL
PROSPECTUS, EXHIBIT, SUPPLEMENT OR AMENDMENT INCLUDED IN OR RELATING TO THE
REGISTRATION STATEMENT AND THE TERM “RULES AND REGULATIONS” MEANS THE RULES AND
REGULATIONS PROMULGATED UNDER THE SECURITIES ACT.


 


1.3.1       INDEMNIFICATION BY THE COMPANY.  THE COMPANY WILL INDEMNIFY AND HOLD
HARMLESS THE PURCHASERS AND EACH PERSON, IF ANY, WHO CONTROLS THE PURCHASERS
WITHIN THE MEANING OF THE SECURITIES ACT, AGAINST ANY LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR EXPENSES TO WHICH THE PURCHASERS OR SUCH CONTROLLING PERSONS MAY
BECOME SUBJECT, UNDER THE SECURITIES ACT, THE EXCHANGE ACT, OR ANY OTHER FEDERAL
OR STATE STATUTORY LAW OR REGULATION INSOFAR AS SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR EXPENSES (OR ACTIONS IN RESPECT THEREOF AS CONTEMPLATED BELOW)
ARISE OUT OF OR ARE BASED UPON (I) ANY UNTRUE STATEMENT OR ALLEGED UNTRUE
STATEMENT OF ANY MATERIAL FACT CONTAINED IN THE REGISTRATION STATEMENT,
INCLUDING THE PROSPECTUS, FINANCIAL STATEMENTS AND SCHEDULES, AND ALL OTHER
DOCUMENTS FILED AS A PART THEREOF, AS AMENDED AT THE TIME OF EFFECTIVENESS OF
THE REGISTRATION STATEMENT, INCLUDING ANY INFORMATION DEEMED TO BE A PART
THEREOF AS OF THE TIME OF EFFECTIVENESS PURSUANT TO PARAGRAPH (B) OF RULE 430A,
OR PURSUANT TO RULE 434 OF THE RULES AND REGULATIONS, OR THE PROSPECTUS OR ANY
AMENDMENT OR SUPPLEMENT THERETO, OR (II) THE OMISSION OR ALLEGED OMISSION TO
STATE IN ANY OF THEM A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY
TO MAKE THE STATEMENTS IN ANY OF THEM (IN THE CASE OF THE PROSPECTUS ONLY, IN
LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE), NOT MISLEADING, AND WILL
REIMBURSE THE PURCHASERS AND EACH SUCH CONTROLLING PERSON FOR ANY LEGAL AND
OTHER EXPENSES AS SUCH EXPENSES ARE REASONABLY INCURRED BY THE PURCHASERS OR
SUCH CONTROLLING PERSONS IN CONNECTION WITH INVESTIGATING, DEFENDING, SETTLING,
COMPROMISING OR PAYING ANY SUCH LOSS, CLAIM, DAMAGE, LIABILITY, EXPENSE OR
ACTION; BUT THE COMPANY WILL NOT BE LIABLE IN ANY SUCH CASE TO THE EXTENT THAT
ANY SUCH LOSS, CLAIM, DAMAGE, LIABILITY OR EXPENSE ARISES OUT OF OR IS BASED
UPON (I) AN UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OR OMISSION OR ALLEGED
OMISSION MADE IN THE REGISTRATION STATEMENT, THE PROSPECTUS OR ANY AMENDMENT OR
SUPPLEMENT OF THE REGISTRATION STATEMENT OR PROSPECTUS IN RELIANCE UPON AND IN
CONFORMITY WITH INFORMATION FURNISHED TO THE COMPANY BY OR ON BEHALF OF THE
PURCHASERS EXPRESSLY FOR USE IN THE REGISTRATION STATEMENT OR THE PROSPECTUS
(EACH A “PURCHASER MISSTATEMENT”), OR  (II) ANY UNTRUE STATEMENT OR OMISSION OF
A MATERIAL FACT IN ANY PROSPECTUS THAT IS CORRECTED IN ANY SUBSEQUENT PROSPECTUS
THAT WAS DELIVERED TO THE PURCHASERS BEFORE THE PERTINENT SALE OR SALES BY THE
PURCHASERS.

 


1.3.2       INDEMNIFICATION BY A PURCHASER.  THE APPLICABLE PURCHASER WILL
JOINTLY AND SEVERALLY INDEMNIFY AND HOLD HARMLESS THE COMPANY, EACH OF ITS
DIRECTORS, EACH OF ITS OFFICERS WHO SIGN THE REGISTRATION STATEMENT AND EACH
PERSON, IF ANY, WHO CONTROLS THE COMPANY WITHIN THE MEANING OF THE SECURITIES
ACT, AGAINST ANY LOSSES, CLAIMS, DAMAGES, LIABILITIES OR EXPENSES TO WHICH THE
COMPANY, EACH OF ITS DIRECTORS, EACH OF ITS OFFICERS WHO SIGN THE REGISTRATION
STATEMENT OR CONTROLLING PERSON MAY BECOME SUBJECT, UNDER THE SECURITIES ACT,
THE EXCHANGE ACT, OR ANY OTHER FEDERAL OR STATE STATUTORY LAW OR REGULATION
INSOFAR AS SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR EXPENSES (OR ACTIONS IN
RESPECT THEREOF AS CONTEMPLATED BELOW) ARISE OUT OF

 

 

7

--------------------------------------------------------------------------------


 

 

or are based upon the inaccuracy of any representation or warranty made by such
Purchaser in this Agreement, the Prospectus, or any amendment or supplement to
the Registration Statement or Prospectus, or the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein (in the case of the Prospectus only, in light of the
circumstances under which they were made), not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in the Registration
Statement, the Prospectus, or any amendment or supplement thereto, in reliance
upon and in conformity with written information furnished to the Company by or
on behalf of such Purchaser expressly for use therein; and such Purchaser will
reimburse the Company, each of its directors, each of its officers who signed
the Registration Statement or controlling person for any legal and other expense
reasonably incurred by the Company, each of its directors, each of its officers
who signed the Registration Statement or controlling person in connection with
investigating, defending, settling, compromising or paying any such loss, claim,
damage, liability, expense or action for which such person is entitled to be
indemnified in accordance with this Section 1.3.2.

 


1.3.3       INDEMNIFICATION PROCEDURE.

 

1.3.3.1    Promptly after receipt by an indemnified party under this Section 1.3
of notice of the threat or commencement of any action, such indemnified party
will, if a claim in respect thereof is to be made against an indemnifying party
under this Section 1.3, promptly notify the indemnifying party in writing of the
claim; but the omission so to notify the indemnifying party will not relieve it
from any liability which it may have to any indemnified party for contribution
or otherwise under the indemnity agreement contained in this Section 1.3 except
to the extent it is materially prejudiced as a result of such failure.

 

1.3.3.2    In case any such action is brought against any indemnified party and
such indemnified party seeks or intends to seek indemnity from an indemnifying
party, the indemnifying party will be entitled to participate in, and, to the
extent that it may wish, jointly with all other indemnifying parties similarly
notified, to assume the defense thereof; but if the defendants in any such
action include both the indemnified party and the indemnifying party and the
indemnified party will have reasonably concluded that there may be a conflict
between the positions of the indemnifying party and the indemnified party in
conducting the defense of any such action or that there may be legal defenses
available to it or other indemnified parties that are different from or
additional to those available to the indemnifying party, the indemnified party
or parties will have the right to select separate counsel to assume such legal
defenses and to otherwise participate in the defense of such action on behalf of
such indemnified party or parties.  Upon receipt of notice from the indemnifying
party to such indemnified party of its election so to assume the defense of such
action, the indemnifying party will not be liable to such indemnified party
under this Section 1.4 for any legal or other expenses subsequently incurred by
such indemnified party in connection with the defense thereof unless:

 

(1)           the indemnified party will have employed such counsel in
connection with the assumption of legal defenses in accordance with the proviso
to the preceding sentence (it being understood, however, that the indemnifying
party will not be liable for the expenses of more than one separate counsel,
approved by such indemnifying party representing all of the indemnified parties
who are parties to such action), or

 

 

8

--------------------------------------------------------------------------------


 

 

(2)           the indemnifying party will not have counsel reasonably
satisfactory to the indemnified party to represent the indemnified party within
a reasonable time after notice of commencement of action, in each of which cases
the reasonable fees and expenses of counsel will be at the expense of the
indemnifying party.

 


1.3.4       CONTRIBUTION.

 

1.3.4.1    If a claim for indemnification under this Section 1.3 is unavailable
to an indemnified party (by reason of public policy or otherwise), then each
indemnifying party, in lieu of indemnifying such indemnified party, will
contribute to the amount paid or payable by such indemnified party as a result
of any losses, claims, damages, liabilities or expenses referred to in this
Agreement, in such proportion as is appropriate to reflect the relative fault of
the indemnifying party and indemnified party in connection with the actions,
statements or omissions that resulted in such losses, claims, damages,
liabilities or expenses as well as any other relevant equitable considerations. 
The relative fault of such indemnifying party and indemnified party will be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such indemnifying party or indemnified party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission.  The amount paid or
payable by a party as a result of any losses, claims, damages, liabilities or
expenses will be deemed to include, subject to the limitations set forth in this
Section 1.3, any reasonable attorneys’ or other reasonable fees or expenses
incurred by such party in connection with any proceeding to the extent such
party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section was available to such party in
accordance with its terms.

 

1.3.4.2    No party to this Agreement guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) will be entitled to
contribution from any other party to this Agreement who was not guilty of such
fraudulent misrepresentation.

 


SECTION 1.4            TERMINATION OF CONDITIONS AND OBLIGATIONS.  THE
RESTRICTIONS IMPOSED BY ARTICLE I UPON THE TRANSFERABILITY OF THE COMMON STOCK
WILL CEASE AND TERMINATE AS TO ANY PARTICULAR NUMBER OF THE COMMON STOCK UPON
THE PASSAGE OF TWO (2) YEARS FROM THE CLOSING OF THE PURCHASE AGREEMENT, BUT
WITH RESPECT TO THE COMMON STOCK THAT ARE ISSUABLE UPON EXERCISE OF THE
WARRANTS, THE FOREGOING DATE WILL BE THE SECOND ANNIVERSARY OF THE DATE THE
RELEVANT WARRANT WAS EXERCISED, OR AT SUCH TIME AS AN OPINION OF COUNSEL
SATISFACTORY IN FORM AND SUBSTANCE TO THE COMPANY WILL HAVE BEEN RENDERED TO THE
EFFECT THAT SUCH CONDITIONS ARE NOT NECESSARY IN ORDER TO COMPLY WITH THE
SECURITIES ACT.


 


SECTION 1.5            REGISTRATION DEFAULT. (A) IF THE REGISTRATION STATEMENT
COVERING  THE  REGISTRABLE SHARES REQUIRED TO BE FILED BY  THE  COMPANY
PURSUANT  TO  SECTION 1.1 IS NOT FOR ANY REASON (OTHER THAN THROUGH THE SOLE
FAULT OF ONE OR MORE PURCHASER(S) AND/OR THE PLACEMENT AGENT)

 

 

9

--------------------------------------------------------------------------------


 

 

either (i) filed on or prior to the Filing Date Deadline or (ii) declared
effective  by  the  SEC  by  the Effective Date Deadline or (iii) if such
effectiveness is not continuously maintained or the Registration is suspended
(with the exception of a suspension as a result of the occurrence of such events
as set forth in Sections 1.2.3, 1.2.4 or 2.2 or to correct a Purchaser
Misstatement) (an “Unexcused Suspension”), then the Company shall make the
payments to each Purchaser as provided in the next sentence as liquidated
damages and not  as a  penalty. The amount to be paid by the Company to a
Purchaser as “liquidated damages” shall  be determined as of each Computation
Date (as defined below), and such  amount shall be equal to 1.5% (the
“Liquidated Damage Rate”) of such Purchaser’s Subscription Price, for the period
from (x) in the case of a failure to file the Registration Statement by the
Filing Date Deadline (a “Filing Failure”), the day immediately following the
Filing Date Deadline to the first Computation Date with respect to a Filing
Failure, and for each 30-day period after a Computation Date with respect to a
Filing Date Deadline to the next successive Computation Date thereafter, (y) in
the case of a failure of the Registration Statement to be declared effective by
the SEC by the Effective Date Deadline (an “Effectiveness Failure”) the period
from the day immediately following the Effective Date Deadline to the first
Computation Date with respective to an Effectiveness Failure and for each 30-day
period after a Computation Date with respect to an Effectiveness Failure to the
next successive Computation Date with respect to such Effectiveness Failure and
(z) in the case of an Unexcused Suspension, the period from the first day of
such Unexcused Suspension to the first Computation Date with respect to such
Unexcused Suspension  and for each 30-day period after a Computation Date with
respect to such Unexcused Suspension to the next successive Computation Date
with respect to such Unexcused Suspension.  In each case, the liquidated damages
shall be calculated on a pro rata basis to the date on which the Registration
Statement is filed or declared effective by the SEC or in the case of an
Unexcused Suspension, the first date the Unexcused Suspension is no longer in
effect (the “Periodic Amount”; provided, however that in no event will the
Company be required to make payments of liquidated damages to any Purchaser
pursuant to this Section 1.5 in excess of 12% of such Purchaser’s Subscription
Price (the “Liquidated Damages Cap”).  The full Periodic Amount shall be paid by
the Company in cash.

 

(b) As  used in Section 1.5(a), “Computation Date” means such date which is 30 
days  after either (i) the first date of Filing Failure, (ii) the first date of
such Effectiveness Failure or (iii) the first date of an Unexcused Suspension,
as the case may be, and each date which is 30 days after the previous applicable
Computation Date until such Registration Statement has been filed, declared
effective or, the effectiveness of the Registration Statement is no longer
subject to an Unexcused Suspension, as the case may be, and in each case subject
to the Liquidated Damage Cap.

 


ARTICLE II
MISCELLANEOUS


 


SECTION 2.1            GOVERNING LAW; FORUM; JURY TRIAL WAIVER.  THIS AGREEMENT
IS GOVERNED BY NEW YORK LAW.  FEDERAL AND STATE COURTS WITHIN THE STATE OF NEW
YORK WILL HAVE JURISDICTION OVER ALL DISPUTES BETWEEN AND AMONG THE PARTIES
HERETO ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE AGREEMENTS,
INSTRUMENTS AND DOCUMENTS CONTEMPLATED HEREBY.  THE PARTIES HEREBY CONSENT TO,
AND WAIVE ANY OBJECTIONS TO, PERSONAL JURISDICTION AND VENUE IN SUCH COURTS OR
THAT ANY LITIGATION COMMENCED IN SUCH COURTS IS BROUGHT IN AN INCONVENIENT
FORUM.  EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
PROCEEDING (WHETHER BASED IN CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THE TRANSACTION DOCUMENTS.


 

 

10

--------------------------------------------------------------------------------


 

 


SECTION 2.2            FORCE MAJEURE.   NOTWITHSTANDING ANYTHING TO THE CONTRARY
IN THIS AGREEMENT, THE COMPANY WILL NOT BE LIABLE TO THE PURCHASERS FOR FAILURE
OR DELAY IN FULFILLING ITS OBLIGATIONS HEREUNDER TO THE EXTENT SUCH FAILURE IS
CAUSED BY OR ARISES OUT OF AN ACT OF FORCE MAJEURE.  FOR PURPOSES OF THIS
AGREEMENT, “FORCE MAJEURE” MEANS ACTS OF GOVERNMENT OR STATE (INCLUDING ANY
CHANGE IN ANY LAW, REGULATION OR INTERPRETATION OF ANY EXISTING LAW OR
REGULATION), ACTS OF GOD, CIVIL COMMOTION, EPIDEMIC, FIRE, FLOOD, INDUSTRIAL
ACTION OR ORGANISED PROTESTS BY THIRD PARTIES, NATURAL DISASTER, WAR, FAILURE OF
THE COMPANY’S SYSTEMS, DAMAGE TO OR FAILURE OF ANY THIRD PARTY’S COMPUTER
EQUIPMENT, SOFTWARE OR OTHER SYSTEMS UTILIZED IN THE COMPANY’S BUSINESS OR ANY
OTHER EVENT BEYOND THE REASONABLE CONTROL OF THE COMPANY WHICH PREVENTS ITS
PERFORMANCE HEREUNDER DURING THE PERIOD OF SUCH OCCURRENCE.


 


SECTION 2.3            COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN TWO OR
MORE COUNTERPARTS, INCLUDING, WITHOUT LIMITATION, BY FACSIMILE TRANSMISSION, ALL
OF WHICH COUNTERPARTS WILL BE CONSIDERED ONE AND THE SAME AGREEMENT AND WILL
BECOME EFFECTIVE WHEN COUNTERPARTS HAVE BEEN SIGNED BY EACH PARTY AND DELIVERED
TO EACH OTHER PARTY.  IN THE EVENT ANY SIGNATURE PAGE IS DELIVERED BY FACSIMILE
TRANSMISSION, THE PARTY USING SUCH MEANS OF DELIVERY WILL CAUSE ADDITIONAL
ORIGINAL EXECUTED SIGNATURE PAGES TO BE DELIVERED TO THE OTHER PARTIES AS SOON
AS PRACTICABLE THEREAFTER.


 


SECTION 2.4            HEADINGS.  THE HEADINGS OF THIS AGREEMENT ARE FOR
CONVENIENCE OF REFERENCE AND WILL NOT FORM PART OF, OR AFFECT THE INTERPRETATION
OF, THIS AGREEMENT.


 


SECTION 2.5            SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT WILL BE
INVALID OR UNENFORCEABLE IN ANY JURISDICTION, SUCH INVALIDITY OR
UNENFORCEABILITY WILL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF THE REMAINDER
OF THIS AGREEMENT OR THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT IN ANY
OTHER JURISDICTION.


 


SECTION 2.6            ENTIRE AGREEMENT; AMENDMENTS.  THIS AGREEMENT AND THE
INSTRUMENTS REFERENCED HEREIN CONTAIN THE ENTIRE UNDERSTANDING OF THE PARTIES
WITH RESPECT TO THE MATERS COVERED HEREIN AND THEREIN AND, EXCEPT AS
SPECIFICALLY SET FORTH HEREIN OR THEREIN, NEITHER THE COMPANY NOR ANY PURCHASER
MAKES ANY REPRESENTATION, WARRANTY, COVENANT OR UNDERTAKING WITH RESPECT TO SUCH
MATTERS.  NO PROVISION OF THIS AGREEMENT MAY BE WAIVED OTHER THAN BY AN
INSTRUMENT IN WRITING SIGNED BY THE PARTY TO BE CHARGED WITH ENFORCEMENT AND NO
PROVISION OF THIS AGREEMENT MAY BE AMENDED OTHER THAN BY AN INSTRUMENT IN
WRITING SIGNED BY THE COMPANY AND EACH PURCHASER.


 


SECTION 2.7            NOTICES.  NOTICES WILL BE DELIVERED IN ACCORDANCE WITH
THE PURCHASE AGREEMENT.


 

 

11

--------------------------------------------------------------------------------



 


SECTION 2.8            SUCCESSORS AND ASSIGNS.  THIS AGREEMENT WILL BE BINDING
UPON AND INURE TO THE BENEFIT OF THE PARTIES AND THEIR SUCCESSORS AND ASSIGNS. 
THE COMPANY MAY NOT ASSIGN THIS AGREEMENT NOR ANY OF ITS RIGHTS OR OBLIGATIONS
HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF EACH PURCHASER.  NO PURCHASER MAY
ASSIGN THIS AGREEMENT NOR ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE
PRIOR WRITTEN CONSENT OF THE COMPANY.  NOTWITHSTANDING THE FOREGOING, EACH
PURCHASER MAY ASSIGN ITS RIGHTS AND OBLIGATIONS HEREUNDER TO ANY OF ITS
“AFFILIATES,” AS THAT TERM IS DEFINED UNDER THE SECURITIES ACT, WITHOUT THE
CONSENT OF THE COMPANY SO LONG AS SUCH AFFILIATE IS AN ACCREDITED INVESTOR
(WITHIN THE MEANING OF REGULATION D UNDER THE SECURITIES ACT) AND AGREES IN
WRITING TO BE BOUND BY THIS AGREEMENT.  THIS PROVISION WILL NOT LIMIT EACH
PURCHASER’S RIGHT TO TRANSFER THE SECURITIES PURSUANT TO THE TERMS OF THIS
AGREEMENT OR TO ASSIGN SUCH PURCHASER’S RIGHTS HEREUNDER TO ANY SUCH
TRANSFEREE.  IN THAT REGARD, IF A PURCHASER SELLS ALL OR PART OF ITS COMMON
SHARES TO SOMEONE THAT ACQUIRES THE SHARES SUBJECT TO RESTRICTIONS ON
TRANSFERABILITY (OTHER THAN RESTRICTIONS, IF ANY, ARISING OUT OF THE
TRANSFEREE’S STATUS AS AN AFFILIATE OF THE COMPANY), SUCH PURCHASER WILL BE
PERMITTED TO ASSIGN ITS RIGHTS HEREUNDER, IN WHOLE OR IN PART, TO SUCH
TRANSFEREE.


 


SECTION 2.9            THIRD PARTY BENEFICIARIES.  THIS AGREEMENT IS INTENDED
FOR THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE PERMITTED SUCCESSORS
AND ASSIGNS AND IS NOT FOR THE BENEFIT OF, NOR MAY ANY PROVISION HEREOF BE
ENFORCED BY, ANY OTHER PERSON.


 

Section 2.10         Termination of this Agreement Notwithstanding anything to
the contrary herein, and other than with respect to the indemnification and
contribution obligations hereunder, each party’s obligations and agreements
under this Agreement shall terminate on the earliest to occur of (i) the date as
of which the Holders may sell all of the Registrable Shares held by them without
restriction pursuant to Rule 144 (or successor thereto) promulgated under the
Securities Act (“Rule 144”), or (ii) the date on which the Purchasers shall have
sold all of the Registrable Shares. Notwithstanding anything to the contrary
herein or in the Purchase Agreement the Company shall not have to file more than
two registration statements pursuant to this Agreement or the Purchase
Agreement. Notwithstanding anything to the contrary herein or in the Purchase
Agreement, Registrable Shares shall not include any shares of the Issuer’s
Common Stock (whether such shares are issuable upon conversion of the Notes or
exercise of the Warrants or otherwise) that may be sold pursuant to Rule 144.

 

[signatures on following pages]

 

 

12

--------------------------------------------------------------------------------


 

 

Signature Page for Registration Rights Agreement

 

IN WITNESS WHEREOF, the undersigned Purchaser and the Company have caused this
Agreement to be duly executed as of the date first above written.

 

COMPANY:

 

ASPYRA, INC.

 

By:

/s/ James Zierick

 

Name:

James Zierick

 

Title:

Chief Executive Officer

 

Date:

March 26, 2008

 

 

 

PURCHASER:

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Date:

 

 

 

 

13

--------------------------------------------------------------------------------


 

 

Schedule 1
to
Registration Rights Agreement

 

REGISTRATION STATEMENT QUESTIONNAIRE

 

To:          Aspyra, Inc.

                26115-A Mureau Road

                Calabasas, California 91302

                Attention: 
                Facsimile:

 

Reference is made to the Registration Rights Agreement (the “Agreement”), made
between Aspyra, Inc., a California corporation (the “Company”), and the
Purchasers noted therein.

 

The undersigned hereby furnishes to the Company the following information for
use by the Company in connection with the preparation of the Registration
Statement contemplated by Section 1.1.2 of the Agreement.

 

(1)           Name and Contact Information:

 

Full legal name of record holder:

 

 

 

 

 

 

 

Address of record holder:

 

 

 

 

 

 

 

 

 

 

 

Social Security Number or Taxpayer

 

 

 

Identification number of record holder:

 

 

 

 

 

 

 

Identity of beneficial owner (if

 

 

 

Different than record holder):

 

 

 

 

 

 

 

Name of contact person:

 

 

 

 

 

 

 

Telephone number of contact person:

 

 

 

 

 

 

 

Fax number of contact person:

 

 

 

 

 

 

 

E-mail address of contact person:

 

 

 

 

 

 

 

 

 

1

--------------------------------------------------------------------------------


 

 

 

 

 

 

(2)

 

Beneficial Ownership of Common Stock:

 

 

 

 

 

(a)

Number of Common Stock owned by Selling Shareholder (including shares issuable
upon exercise of Note or

conversion of Warrant):

 

 

 

 

 

 

 

 

 

 

 

(b)

Number of Common Stock requested to be registered:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(3)

 

Beneficial Ownership of Other Securities of the Company Owned by the Selling
Shareholder:

 

 

 

 

 

 

 

Except as set forth below in this Item (3), the undersigned is not the
beneficial or registered owner of any securities of the Company other than the
Common Stock listed above in Item (2)(a).

 

 

 

 

 

 

 

Type and amount of other securities beneficially owned by the Selling
Shareholder:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(4)

 

Relationships with the Company:

 

 

 

 

 

 

 

 

 

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (5% or more) has held any
position or office or has had any other material relationship with the Company
(or its predecessors or affiliates) during the past three years.

 

 

 

 

 

State any exceptions here:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(5)

 

Selling Shareholder Affiliations:

 

 

 

 

 

(a)

Is the Selling Shareholder a registered broker-dealer?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(b)

Is the Selling Shareholder an affiliate of a registered broker-dealer(s)? (For
purposes of this response, an “affiliate” of, or person “affiliated” with, a
specified person, is a person that directly, or indirectly through one or more
intermediaries, controls or is controlled by, or is under common control with,
the person specified.)

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

(c)

If the answer to Item (5)(b) is yes, identify the registered
broker-dealer(s) and describe the nature of the affiliation(s):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(d)

If the answer to Item (5)(b) is yes, did the Selling Shareholder acquire the
Common Stock in the ordinary course of business (if not, please explain)?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(e)

If the answer to Item (5)(b) is yes, did the Selling Shareholder, at the time of
purchase of the Common Stock, have any agreements, plans or understandings,
directly or indirectly, with any person to distribute the Common Stock (if yes,
please explain)?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(6)

 

Voting or Investment Control over the Common Stock:

 

 

 

 

 

 

 

If the Selling Shareholder is not a natural person, please identify the natural
person or persons who have voting or investment control over the Common Stock
listed in Item (2) above:

 

 

 

 

 

 

 

 

 

 

 

                Pursuant to the Agreement, the undersigned acknowledges that the
Company may, by notice to the Placement Agent, suspend or withdraw the
Registration Statement and require that the undersigned immediately cease sales
of Common Stock pursuant to the Registration Statement under certain
circumstances described in the Agreement. At any time that such notice has been
given, the undersigned may not sell Common Stock pursuant to the Registration
Statement.

 

                By signing below, the undersigned consents to the disclosure of
the information contained herein in its answers to Items (1) through (6) above
and the inclusion of such information in the Registration Statement, any
amendments thereto and the related prospectus. The undersigned understands that
such information will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement and the related
prospectus.

 

                The undersigned has reviewed the answers to the above questions
and affirms that the same are true, complete and accurate. THE UNDERSIGNED
AGREES TO NOTIFY THE COMPANY IMMEDIATELY OF ANY CHANGES IN THE FOREGOING
INFORMATION.

 

Dated:                         , 2008

 

 

 

 

 

Signature of Record Holder

 

 

(Please sign your name in exactly the same Manner as the certificate(s) for the
shares being Registered)

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

 

Exhibit A

 

CERTIFICATE OF SUBSEQUENT SALE

 

Name and address of Transfer Agent

 

RE:                              Sale of Shares of Common Stock of Aspyra, Inc.
(the “Company”) pursuant to the Company’s Prospectus dated
                           (the “Prospectus”)

 

Ladies and Gentlemen:

 

                The undersigned hereby certifies, in connection with the sale of
shares of Common Stock of the Company included in the table of Selling
Stockholders in the Prospectus, that the undersigned has sold the shares
pursuant to the Prospectus and in a manner described under the caption “Plan of
Distribution” in the Prospectus and that such sale complies with all applicable
securities laws, including, without limitation, the Prospectus delivery
requirements of the Securities Act of 1933, as amended.

 

Selling Stockholder (the beneficial owner):

 

 

Record Holder (e.g., if held in name of nominee):

 

 

Restricted Stock Certificate No.(s):

 

 

Number of Shares Sold:

 

 

Date of Sale:

 

 

 

                In the event that you receive a stock
certificate(s) representing more shares of Common Stock than have been sold by
the undersigned, then you should return to the undersigned a newly issued
certificate for such excess shares in the name of the Record Holder and BEARING
A RESTRICTIVE LEGEND.  Further, you should place a stop transfer on your records
with regard to such certificate.

 

Very truly yours,

 

 

 

 

 

Dated:

 

 

 

 

By:

 

Print Name:

 

Title:

 

cc:

 

 

 

1

--------------------------------------------------------------------------------